DEFINITIVE INFORMATION STATEMENT BCO HYDROCARBON LTD. 8520 NE 25th Street Clyde Hill, WA 98004-1645 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. BCO HYDROCARBON LTD. a Nevada corporation NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given of the time and place of an Annual Meeting of the Shareholders of BCO Hydrocarbon Ltd. (the “Corporation”).Such meeting to be held at the Board Room of International Securities Group Inc.,1530 – 9th Avenue S.E., Calgary, Alberta, T2G 0T7, on Friday, December 18, 2009 at the hour of 10:00 o’clockin the forenoon, Mountain Daylight Time, for the following purposes: 1. to set the number of directors at six and to elect the Members of the Board of Directors for the ensuing year; 2. to approve the appointment of the firm of Child, Van Wagoner & Bradshaw, PLLC as the Corporation’s independent auditors for the fiscal year2010; 3. to approve the 2009 Stock Option and Stock Award Plan (the “Plan”) of up to 4,000,000 shares of the Corporation’s common stock in the form of stock options and stock awards as compensation to employees, officers, directors and/or consultants of the Corporation; and 4. to transact such other business as may properly come before the meeting. Only shareholders of record as of the close of business on the 22nd day of November, 2009 will be entitled to vote at this Meeting. The Corporation is not soliciting Proxies in connection with this Meeting.However, you have the option of submitting a Proxy instead of attending the Meeting.If you elect to use a Proxy and require a sample form of Proxy, please contact the Corporation by telephone at (888) 211-7181 or e-mail to malbery@zirco.com and a sample will be provided to you for your convenience. You may use the designated Proxy holder on the sample Proxy provided at your request or you may insert another person that you so desire to attend and vote in your stead. Dated and mailed at Calgary, Alberta this 27th day of November, 2009. BY ORDER OF THE BOARD OF DIRECTORS OF BCO HYDROCARBON LTD. /s/ Daniel Brooks Daniel Brooks Secretary INFORMATION STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 18, 2009 This Information Statement is being first mailed on November 27, 2009, to the shareholders of BCO Hydrocarbon Ltd., a Nevada corporation (the “Corporation”), by the Board of Directors for use at the Annual Meeting of Shareholders (the “Meeting”) to be held at 10:00 o’clock in the forenoon, Mountain Daylight Time on Friday, December 18, 2009, at the Board Room of International Securities Group Inc, 1530 – 9th Ave SE, Calgary, Alberta, T2G 0T7 or at such other times and places to which the Meeting may be adjourned (the “Meeting Date”). The purpose of the Meeting is to consider and act upon(i) to set the number of directors at six and to elect theMembers of the Board of Directors for the ensuing year;(ii) to approve the appointment ofthe firm of Child, Van Wagoner & Bradshaw, PLLC as the Corporation’s independent auditors for the fiscal year 2010; (iii) to approve the 2009 Stock Option and Stock Award Plan (the “Plan”) of up to 4,000,000 shares of the Corporation’s common stock in the form of stock options and stock awards as compensation to employees, officers, directors and/or consultants of the Corporation; and (iv) to transact such other business at may properly come before the meeting. RECORD DATE The record date for determining the shareholders entitled to vote at the Meeting was the close of business on November 22, 2009 (the “Record Date”), at which time the Corporation had issued and outstanding 42,750,000 shares ofcommon stock, $0.0001 par value (the “Common Stock”).The shares of Common Stock constitute the only outstanding voting securities of the Corporation entitled to be voted at the Meeting. NO DISSENTERS' RIGHT OF APPRAISAL The Corporation’s shareholders do not have dissenter’s rights of appraisal in connection with any of the matters to be voted on by the shareholders at the annual meeting. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON Save for as disclosed herein, no director, executive officer, nominee for election as a director, associate of any director, executive officer or nominee or any other person has any substantial interest, direct or indirect, by security holdings or otherwise, in the election of directors for the coming year or the retention of Child, Van Wagoner & Bradshaw, PLLC as our independent auditors for the coming year that is not shared by all stockholders, with the exception that only the persons who are elected directors at the annual meeting will serve in those capacities. ITEM
